Citation Nr: 9900635	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.  
The veteran perfected an appeal as to the issue of 
entitlement to service connection for right ear hearing loss.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for right ear hearing loss.  Specifically, 
he asserts that he currently has hearing loss in his right 
ear and that it was caused by a mortar explosion that 
occurred near him in 1951 during his active duty in the 
Republic of Korea during the Korean conflict.  Overall, he 
believes that service connection is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for right ear hearing loss 
is well grounded.



FINDINGS OF FACT

1.  The veteran currently has right ear hearing loss.

2.  The claims file contains no medical record, opinion, or 
other competent evidence relating the veterans current right 
ear hearing loss to his active military service.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for right ear hearing loss is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for right ear hearing loss, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1998).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The law provides that, for purposes of VA benefits, hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater.  38 C.F.R. § 3.385  (1998).
In determining whether the veteran is entitled to service 
connection for hearing loss, right ear, the Board must first 
determine whether his claim is well grounded.  The law 
provides that a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Mere allegation or 
speculation that the disability had its onset in service or 
is service connected is not enough to make the claim well-
grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 505  
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), affd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  

Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1998); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

II.  Analysis

In regard to the first element of a well-grounded claim (i.e. 
a current disability), the medical evidence contains the 
results of a February 1997 VA audiological evaluation.  The 
report of that examination indicates that the veteran had the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
95
No 
response
No 
response

Speech discrimination was 0 percent correct in the right ear.  
From this report, it is clear that the veteran currently has 
severe hearing loss in his right ear.  Thus, the Board finds 
that the first element of a well-grounded claim has been met.  
Caluza, 7 Vet. App. at 507; see 38 C.F.R. § 3.385 (1998).

Since evidence of a current hearing disability has been 
shown, the determinative issue for purposes of a well-
grounded claim is whether there is competent evidence that 
the veterans hearing loss was incurred in service.  This 
requires evidence of inservice hearing loss or a disease or 
injury related to hearing impairment and a nexus between the 
current hearing disability and the inservice disease or 
injury.  See Caluza, supra.  It is noteworthy that the laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The United States Court of Veterans Appeals (Court) 
has held that service connection may still be established if 
a veteran currently satisfies the criteria of 38 C.F.R. § 
3.385 (1998), and the evidence links the current hearing loss 
to military service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).   As stated above, sensorineural hearing loss is 
presumed to have been incurred in service if manifest to a 
compensable degree within the first year after service.  
38 C.F.R. §§ 3.307, 3.309  (1998). 

As to the inservice incurrence of a disease or injury, the 
Board looks to the veterans service medical records.  
According to a January 1948 report of medical examination, 
the veterans hearing was 15/15 for whispered and shouted 
voice in the right ear at that time and that, overall, 
examination of the right ear was normal.  An August 18, 
1950, induction medical examination report also shows that 
his hearing was 15/15 for both whispered and shouted voice in 
the right ear at the time of his induction into service, 
indicating that he had normal hearing; his ear canals, 
external ears, and ear drums had no significant 
abnormalities.  An August 29, 1950, medical examination 
report shows identical findings.  Service outpatient records 
show treatment for a dental condition; no treatment for 
hearing loss or any other ear problems is indicated.  The 
veterans separation medical examination report is dated 
February 1952.  It indicates that his hearing was 15/15 for 
whispered voice and 15/15 for shouted voice, indicative of 
normal hearing.

The claims file contains no medical records dated from 1952 
to 1997.  In his November 1996 claim, VA Form 21-526, the 
veteran indicated that no medical treatment was received for 
hearing loss during this time period.  The only other medical 
evidence in the claims file, other than service medical 
records, is the February 1997 VA audiological report, 
discussed above.

The Board notes that the record includes a January 1997 
letter from the University of Tennessee Speech and Hearing 
Center and a March 1997 letter from the Tennessee Valley 
Authority, both indicating that any treatment records 
pertaining to the veteran have been destroyed.

Several lay statements have been submitted by the veteran and 
by friends and family members.  These state, in essence, that 
the veteran had no hearing problems prior to service and that 
he incurred hearing loss in service.  They indicate that the 
cause of the hearing loss was an acoustic injury suffered in 
Korea during the Korean conflict.

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1997.  During the hearing, he 
testified that he was on mine detail in Korea during the 
Korean conflict.  His duties were to set mines, locate and 
destroy enemy mines, and blow-up railroads and bridges.  He 
stated that, on one occasion, an enemy mortar exploded near 
him, injuring other soldiers and causing his ears to hum.  He 
indicated that he was seen for hearing problems in 1959, but 
that records of that treatment are not available.  He 
indicated that, subsequent to service, he worked as a land 
surveyor and was not exposed to noise in the course of that 
employment.  The veterans spouse indicated that she met him 
soon after he got out of service and that he had hearing 
problems at that time.

The veteran submitted an original claim of entitlement to 
service connection for hearing loss in November 1996.  As 
stated above, the RO denied that claim, finding no evidence 
that the veterans hearing loss was incurred in service.  
After careful review of the record, the Board agrees.

In making its determination, the Board finds that none of the 
service medical records indicate any complaints of, treatment 
for, or diagnosis of hearing loss or any other hearing 
problem.  According to his induction and separation medical 
examination reports, his hearing was normal at the time of 
entering service and at the time of discharge from service.  
Similarly, no treatment for hearing loss is shown by the 
record during the one-year period after separation from 
service.  In fact, the first indication of hearing loss is 
the 1997 VA audiological examination report, dated 
approximately 45 years after his separation from service.

The Board acknowledges that the veteran contends that he 
incurred a humming in his ears due to a mortar blast while in 
Korea during the Korean conflict and that he was seen at a 
field medical tent, although no records of the visit are 
available.  The Board finds these assertions, as well as 
those made by friends and family members, credible.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); Grottveit v. Brown, 
5 Vet. App. 91  (1993).  From these, the Board can conclude 
that the veteran was exposed to a mortar explosion.  However, 
the Board cannot accept the opinions that this inservice 
noise caused his current hearing loss because neither the 
veteran, nor his friends and family members, are competent to 
make medical conclusions as to the etiology of a medical 
disorder; to competently do so requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a veteran 
cannot meet the burden imposed by section 5107(a) as to a 
relationship between his disability and service because lay 
persons are not competent to offer medical opinions).  

The veterans lay statements suggest that he was involved in 
combat at the time when a mortar exploded next to him while 
serving in Korea.  For veterans who engaged in combat with 
the enemy during active service, the regulations provide 
that:

[T]he Secretary shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding 
the fact that there is no official record of 
such incurrence of aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... 
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  The Court has recently held that, while § 1154(b) 
does not create a statutory presumption that a combat 
veterans alleged disease or injury is service-connected, it 
does considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392  (1996) (citations omitted); see also Caluza, 7 
Vet. App. at 507.  In this case, the Board does not need to 
address the issue of whether or not the veteran engaged in 
combat with the enemy because it finds that, even if the 
veteran qualified for the lower evidentiary burden of 
§ 1154(b), his assertions that he incurred right ear hearing 
loss in service are rebutted.  Specifically, the Board finds 
that his 1952 separation medical report, which indicates that 
his hearing was normal at the time of separation from 
service, is clear and convincing evidence that the veteran 
did not incur hearing loss during service.

Overall, the Board finds no competent evidence in the claims 
file indicating that the veteran incurred hearing loss in 
service.  Moreover, it finds no evidence indicating that his 
current right ear hearing loss was caused by inservice noise 
exposure, including a mortar explosion, or is otherwise 
related to service.  From the claims file, hearing loss is 
first documented in 1997, approximately 45 years after the 
veterans separation from service.  As a result, in addition 
to finding no inservice incurrence of hearing loss (or within 
a year after service), the Board finds no competent evidence 
indicating a relationship between the veterans current 
hearing loss and service.  Thus, the Board finds no basis 
upon which to grant the veterans claim for service 
connection for right ear hearing loss.  While sympathetic to 
the fact that the veteran currently has hearing loss, the 
Board is bound by applicable law and must find that he has 
not met the initial burden of submitting a well-grounded 
claim.  Caluza, supra.  

III.  Conclusion

Because there is no competent evidence indicating inservice 
incurrence of hearing loss or a nexus or relationship between 
the veterans current hearing loss and service, the Board 
finds that the veterans claim of entitlement to service 
connection for right ear hearing loss is not plausible.  As a 
result, his claim is not well grounded and, thus, fails.

Although the RO did not specifically state in its March 1997 
decision that it denied the veteran's claim for service 
connection on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
veterans claim.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995).  In any event, the RO did indicate, in its 
December 1997 Supplemental Statement of the Case, that it 
found the veterans claim not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for hearing 
loss, right ear, is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the 	(CONTINUED ON NEXT PAGE)

complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.

- 2 -
